      Case 4:19-cv-03768-HSG Document 136 Filed 07/30/21 Page 1 of 2




 1   EVERSHEDS SUTHERLAND (US) LLP
       Kymberly Kochis (pro hac vice)
 2     (kymkochis@eversheds-sutherland.com)
       Alexander Fuchs (pro hac vice)
 3     (alexfuchs@eversheds-sutherland.com)
     1114 Avenue of the Americas, 40th Floor
 4
     New York, NY 10036
 5   Telephone:    (212) 389-5000
     Facsimile:    (212) 389-5099
 6
     EVERSHEDS SUTHERLAND (US) LLP
 7     Ian S. Shelton (CA Bar No. 264863)
       (ianshelton@eversheds-sutherland.com)
 8   500 Capitol Mall, Suite 2350
     Sacramento, CA 95814
 9
     Telephone:     (916) 844-2965
10   Facsimile:     (916) 241-0501

11   SERGENIAN ASHBY LLP
       Joseph R. Ashby (CA Bar No. 248579)
12     (joseph@sergenianashby.com)
     1055 West Seventh Street, 33rd Floor
13   Los Angeles, CA 90017
     Telephone:    (323) 318-7771
14
     Attorneys for Defendant
15   GEICO GENERAL INSURANCE COMPANY

16
                               UNITED STATES DISTRICT COURT
17
                NORTHERN DISTRICT OF CALIFORNIA—OAKLAND DIVISION
18
                                                 CASE NO. 4:19-cv-03768-HSG
19   In Re GEICO GENERAL INSURANCE
     COMPANY,                                    Hon. Haywood S. Gilliam, Jr.
20
                                                 ORDER GRANTING STAY OF
21                                               EXISTING DEADLINES AND SETTING
                                                 DEADLINE FOR MOTION FOR
22                                               PRELIMINARY APPROVAL
23

24

25

26

27

28


                                               ORDER
      Case 4:19-cv-03768-HSG Document 136 Filed 07/30/21 Page 2 of 2




 1                                              ORDER
 2        The Parties Notice of Settlement, Request to Stay Existing Deadlines and to Set Deadline
 3 for Motion for Preliminary Approval is GRANTED as follows:

 4        (1) All existing deadlines are hereby stayed;

 5        (2) Plaintiffs’ pending Motion for Class Certification is hereby denied without prejudice as

 6            moot; and

 7        (3) The Parties shall submit motions seeking consolidation and preliminary approval of the

 8            settlement on or before September 17, 2021.

 9      IT IS SO ORDERED.
10

11     Dated: 7/30/2021                         ___________________________________
                                                HON. HAYWOOD S. GILLIAM, JR.
12                                              UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
                                                 ORDER
